DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12-23 are pending in this application.

Claims 12 and 22 have been amended to change the scope of the claimed invention.  Specifically, 

Claims 12 recites “a database storing health indicators in association with expert diagnoses, wherein, using the content of the database, the supervised learning decision model is capable of automatically learning a set of rules for merging the set of health indicators and synthesizing the merged set of health indicators to provide the operational diagnosis”. The scope of the claim has changed from the claimed invention by adding using the content of the database for the supervised learning decision model.

Claim 12 also recites the calculator is further configured to “to store the at least one declared expert diagnosis in the database in association with said set of health indicators and to implement a relearning of the set of rules of the supervised learning decision model using the content of the database”.  The scope of the claim has changed by adding the function of storing the at least one declared expert diagnosis to the calculator.

Claim 22 recites “storing health indicators in association with expert diagnoses in a database, 4Application No. 15/759,394 Reply to Office Action of November 19, 2020using the content of the database, automatically learning a supervised learning decision model that comprises a set of rules for merging health indicators and synthesizing the merged health indicators to provide the operating diagnosis”.   The scope of the claim has changed from the claimed invention by adding using the content of the database for the supervised learning decision model.  

Claim 19 has been cancelled.

Response to Arguments

With respect to the rejection under 35 USC 101:  Applicant’s argument with respect to claim 23 is persuasive.  The amended claim overcomes the rejection, rejection is withdrawn.

With respect to the prior art rejections under 35 USC 103: Applicant’s amendments have necessitated new grounds of rejection presented in this Office action.  Accordingly, Applicant’s arguments with respect to claims 12 and 22 have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 12, 13, 15, 17,18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ecklund et al. (US 20090228409) in view of Suzuki et al. (US 20130218522) in further view of Hanks et al. (US 20120304007).
Regarding Claim 12, Ecklund teaches a decision aid system for the maintenance of an aircraft engine (Eklund, [0002] “prediction of aircraft engine faults…maintenance of the engine”), comprising: anomaly detection modules each configured to determine health indicators from measurements of physical parameters of the aircraft engine (Ecklund [0021] “the parametric data may include direct measurements from sensors on the engine...examples of the parametric data are exhaust gas temperature, fuel flow, engine oil pressure and engine core speed” , Examiner interprets [0009] “features...most indicative of an imminent fault” as health indicators), a calculator configured to compute an operational diagnosis using a supervised learning decision model and a set of health indicators from the determined health indicators (Ecklund, [0029] “As described above, the method, apparatus and computer program product employ a plurality of models…each associated with a respective time scale. Each model generally analyzes a plurality of features, that is, the selected features provided to the model, in order to classify the features as either normal, i.e., no impending fault, or abnormal”, [0031] “random forest model”)  Examiner interprets “random forest model” as reading on supervised learning decision model),  wherein, using the content of the database (Ecklund, [0037] “memory device may also store the data”), the supervised learning decision model is capable of automatically learning a set of rules for merging the set of health indicators and synthesizing the merged set of health indicators to provide the operational diagnosis (Ecklund, [0031] “model may be a random forest model…which has been differently trained to recognize and respond to the respective set of selected features that are most indicative during the respective time scale of an impending fault”); wherein the calculator is further configured:, and to implement a relearning of the set of rules of the supervised learning decision model using the content of the database (Ecklund, [0028] process of selecting features and then training the models may then be repeated”).

Ecklund does not teach a man-machine interface configured in such a way as to allow at least one expert to consult the determined health indicators and to declare an expert, and a database storing health indicators in association with expert diagnoses, in the event of disagreement between the computed operational diagnosis and the at least one declared expert diagnosis and to store the at least one declared expert diagnosis in the database in association with said set of health indicators.

Suzuki teaches a man-machine interface configured in such a way as to allow at least one expert to consult the determined health indicators and to declare an expert diagnosis (Suzuki 0047: “the manager can also verify a change of the diagnostic program by displaying the screen…before the output, and the reliability of the update of the diagnostic program is enhanced” corresponds to “a man-machine interface…”; Figs. 11-12), and a database storing health indicators in association with expert diagnoses (Suzuki, Fig 1 122-Data Storage Unit) , in the event of disagreement between the computed operational diagnosis and the at least one declared expert diagnosis (Suzuki 0058-59: “a manager may rewrite the diagnostics of both machine side and server side if he/she recognizes a diagnostic situation in which he/she disagrees with the results of the automated diagnostics”  Suzuki teaches comparing the operational diagnosis computed at the machine side with the operational diagnosis computed at the server side for agreement (0045). A manager may confirm the update to be sent to the machine side (0049), thereby confirming the result of the server side and disagreeing with the result of the machine side. Alternatively, Suzuki teaches that a manager may completely rewrite the diagnostics if he/she disagrees with the diagnostic results of both machine and server side (0058-59)), to store the at least one declared expert diagnosis in the database  in association with said set of health indicators (Suzuki, Fig 1 122-Data Storage Unit).

Eklund also does not teach to compare the operational diagnosis computed using said set of health indicators with at least one expert diagnosis declared after consultation of said set of health indicators.  However, Hanks teaches this limitation.

Hanks teaches to compare the operational diagnosis computed using said set of health indicators with at least one expert diagnosis declared after consultation of said set of health indicators (Hanks, [0062] “…CEP component…and/or decision support component…updates user policies…to remove or adjust a rule…when the user indicates that the actual behavior is not abnormal. Similarly, learning system…may update AI event correlation model…” Hanks teaches identifying abnormal behavior in a control system which allows a user to indicate whether observed system behavior that was flagged as abnormal is, in fact, not abnormal. If the user’s diagnosis disagrees with the automated diagnosis, the model is updated in one of a variety of ways).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ecklund include the a man-machine interface configured in such a way as to allow at least one expert to consult the determined health indicators and to declare an expert diagnosis and taught by Suzuki and to compare the diagnosis from the server side to a user’s diagnosis as taught by Hanks in order to validate and improve the diagnostic process at the server side which is used to validate the machine side, producing a more accurate system overall.
Regarding Claim 13, Modified Ecklund teaches the decision aid system according to claim 12 (Eklund, [0002] “prediction of aircraft engine faults…maintenance of the engine”).  Ecklund, as modified, does not teach wherein the calculator is configured to implement the relearning after declaration, through the man-machine interface, that at least one declared expert diagnostic is confirmed.  However Hanks teaches this limitation (Hanks, [0062] “…human control interface…presents the information associated with an abnormal behavior notification and receives…from a user an indication of whether the actual behavior is abnormal…learning system 345 may update AI event correlation model…”) 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ecklund to incorporate to implement the relearning after declaration, through the man-machine interface as taught by Hanks in order to validate and improve the diagnostic process, producing a more accurate system overall.
Regarding Claim 15, Modified Ecklund teaches the decision aid system according to claim 12 (Eklund, [0002] “prediction of aircraft engine faults…maintenance of the engine”).  Eklund, as modified, deos not teach wherein the calculator is configured to compare the operational diagnosis computed from said set of health indicators.  However, Hanks teaches this limitation (Hanks, [0062] “…CEP component…and/or decision support component…updates user policies…to remove or adjust a rule…when the user indicates that the actual behavior is not abnormal.” Hanks teaches identifying abnormal behavior in a control system which allows a user to indicate whether observed system behavior that was flagged as abnormal is, in fact, not abnormal. If the user’s diagnosis disagrees with the automated diagnosis, the model is updated in one of a variety of ways).

Ecklund, as modified, also does not teach with a plurality of expert diagnoses each declared after an expert belonging to a panel of experts has consulted said set of health indicators, and wherein the man-machine interface is also configured such that each expert in the panel can view the expert diagnosis declared by each or some of the other experts in the panel and the computed operational diagnostic However, Tsyganskiy teaches these limitations (Tsyganskiy, Fig 1 Steps 104-106. In doing so, the ideas and opinions are displayed to users through a graphical user interface (0043).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ecklund to include comparing the operational diagnosis 

Regarding Claim 17, Modified Ecklund teaches the decision aid system according to claim 16 (Eklund, [0002] “prediction of aircraft engine faults…maintenance of the engine”), wherein the level of expertise is associated with a given type of aircraft engine operation (Ecklund, {0020] “prediction of a fault in an aircraft engine “).

Regarding Claim 18, Modified Ecklund teaches the decision aid system according to claim 12 (Eklund, [0002] “prediction of aircraft engine faults…maintenance of the engine”).  Ecklund, as modified, does not teach wherein the calculator is further configured to reinforce an expertise level of the decision aid system in case of agreement between the computed operational diagnosis and at least one declared expert diagnosis.  However, Hanks teaches this limitation (Hanks, [0062] “…learning system...may update AI event correlation model…using the indication from the user as positive feedback or negative feedback to strengthen or weaken, respectively, an identified correlation between operating events”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ecklund to allow the user’s diagnosis to initiate positive (reinforcing) feedback to the model as taught by Hanks in order to strengthen correct correlations in the model (Hanks 0062) thereby improving model accuracy.
Regarding Claim 21, Modified Ecklund teaches the decision aid system according to claim 12 (Eklund, [0002] “prediction of aircraft engine faults…maintenance of the engine”), wherein the supervised learning decision model is a classification derived from the application of a decisional random forest (Ecklund, [0029] “...Each model generally analyzes a plurality of features, that is, the selected features provided to the model, in order to classify the features as either normal, i.e., no impending fault, or abnormal, i.e., indicative of an impending fault...including a random forest classification method”).

Regarding Claim 22, Ecklund teaches a decision aid method for maintenance of an aircraft engine (Ecklund, [0002] “prediction of aircraft engine faults…maintenance of the engine”), comprising the steps of: determining health indicators from measurements of physical parameters of the aircraft engine (Ecklund [0021] “the parametric data may include direct measurements from sensors on the engine...examples of the parametric data are exhaust gas temperature, fuel flow, engine oil pressure and engine core speed”), using the content of the database (Ecklund, [0037] “memory device may also store the data”), automatically learning a supervised learning decision model that comprises a set of rules for merging health indicators and synthesizing the merged health indicators to provide the operating diagnosis (Ecklund, [0031] “model may be a random forest model…which has been differently trained to recognize and respond to the respective set of selected features that are most indicative during the respective time scale of an impending fault”), calculating an operational diagnosis using the supervised learning decision model and a set of health indicators from the determined health indicators (Ecklund, [0029] “As described above, the method, apparatus and computer program product employ a plurality of models 14, each associated with a respective time scale. Each model generally analyzes a plurality of features, that is, the selected features provided to the model, in order to classify the features as either normal, i.e., no impending fault, or abnormal”, [0031] “random forest model”  Examiner interprets “random forest model” as reading on supervised learning decision model), and implementing a relearning of the set of rules of the supervised learning decision model using the content of the database (Ecklund, [0028] “process of selecting features and then training the models may then be repeated”).

Ecklund does not teach storing health indicators in association with expert diagnoses in a database, 4Application No. 15/759,394Reply to Office Action of November 19, 2020consulting said set of health indicators by at least one expert and declaring an expert diagnosis by the at least one expert, in the event of disagreement between the computed operational diagnosis and the at least one declared expert diagnosis, storing the at least one declared expert diagnosis in the database in association with said set of health indicators.  However, Hanks teaches these limitations. However, Suzuki teaches these limitations.

Suzuki teaches storing health indicators in association with expert diagnoses in a database (Suzuki, Fig 1 122-Data Storage Unit), 4Application No. 15/759,394Reply to Office Action of November 19, 2020consulting said set of health indicators by at least one expert and declaring an expert diagnosis by the at least one expert (Suzuki 0047: “the manager can also verify a change of the diagnostic program by displaying the screen…before the output, and the reliability of the update of the diagnostic program is enhanced” corresponds to “a man-machine interface…”; Figs. 11-12),  in the event of disagreement between the computed operational diagnosis and the at least one declared expert diagnosis (Suzuki 0058-59: “a manager may rewrite the diagnostics of both machine side and server side if he/she recognizes a diagnostic situation in which he/she disagrees with the results of the automated diagnostics”, storing the at least one declared expert diagnosis in the database in association with said set of health indicators (Suzuki, Fig 1 122-Data Storage Unit).  However, Suzuki teaches these limitations.

Ecklund also does not teach comparing the computed operational diagnosis with the at least one declared expert diagnosis.  However, Hanks teaches this limitation.

Hanks teaches comparing the computed operational diagnosis with the at least one declared expert diagnosis (Hanks, [0062] “…CEP component…and/or decision support component…updates user policies…to remove or adjust a rule…when the user indicates that the actual behavior is not abnormal. Similarly, learning system…may update AI event correlation model…” Hanks teaches identifying abnormal behavior in a control system which allows a user to indicate whether observed system behavior that was flagged as abnormal is, in fact, not abnormal. If the user’s diagnosis disagrees with the automated diagnosis, the model is updated in one of a variety of ways).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ecklund include the a man-machine interface configured in such a way as to allow at least one expert to consult the determined health indicators and to declare an expert diagnosis and taught by Suzuki and to compare the diagnosis from the server side to a user’s diagnosis as taught by Hanks in order to validate and improve the diagnostic process at the server side which is used to validate the machine side, producing a more accurate system overall.
Regarding Claim 23, Modified Ecklund teaches a non-transitory computer readable medium having stored thereon code instructions which, when executed by a processor, cause the processor to implement the comparing, storing and implementing the relearning step of the decision aid method according to claim 22 (Ecklund, [0038] “The apparatus…may operate under control of a computer program product…The computer program product for performing the…includes a computer-readable storage medium, such as the non-volatile storage medium, e.g., memory device…and computer-readable program code portions, such as a series of computer instructions, embodied in the computer-readable storage medium”).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ecklund et al. (US 20090228409) in view of Suzuki et al. (US 2013/0218522) in further view of Hanks et al. (US 2012/0304007) and Tsyganskiy et al. (US 2004/0162751).
Regarding Claim 14, Modified Ecklund teaches the decision aid system according to claim 13 (Ecklund, [0002] “prediction of aircraft engine faults…maintenance of the engine”).  Ecklund, as modified, Ecklund, [0028] “The process of selecting features and then training the models may then be repeated upon the performance of the models is satisfactory” As taught by Ecklund, the model will not relearn after declaration if the “performance of the models is satisfactory” ), but does not teach through the man-machine interface, that at least one declared expert diagnostic is invalidated. However, Tsyganskiy teaches this limitation (Tsyganskiy teaches that user can rate an opinion’s quality by filing a second opinion about the opinion. The second opinion is used to calculate a weight for the opinion (Fig 5 Steps 507-508, 0066). For example, if a second user/expert with a higher experience rating provides an opinion that differs from a first user with a lower experience rating, the overall weight is reduced, consistent with the second expert’s opinion (0067).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ecklund to not modify the decision model is the expert’s diagnosis is invalidated as suggested by Tsyganskiy in order to prevent unnecessary and unwanted modifications to a model that is performing reliably.

Regarding Claim 16, Modified Ecklund teaches the decision aid system according to claim 12 (Ecklund, [0002] “prediction of aircraft engine faults…maintenance of the engine”), wherein the calculator is further configured, when the relearning is implemented (Ecklund, [0028] “The process of selecting features and then training the models may then be repeated upon the performance of the models is satisfactory”).  Ecklund, as modified, does not teach to weight the importance of at least one expert diagnosis declared by an expert by an expertise level of the expert.  However, Tsyganskiy teaches this limitation (Tsyganskiy, Fig 5 Step 508, 0055). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Ecklund by weighing the experts’ diagnoses by .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ecklund et al. (US 20090228409) in view of Suzuki et al. (US 20130218522) in further view of Hanks et al. (US 20120304007) and Kemp et al. (US 20040039483).
Regarding Claim 20, Modified Ecklund teaches the decision aid system according to claim 12 (Ecklund, [0002] “prediction of aircraft engine faults…maintenance of the engine”). Ecklund, as modified, does not teach wherein the supervised learning decision model is a naive Bayes classification. However, Kemp teaches this limitation (Kemp: Fig 12, Box 114, 0164).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ecklund to incorporate the teachings of Kemp by including a naïve Bayes classification because the technique for improving a particular class of devices (i.e. machine learning) was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the .




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662